internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-100745-00 cc psi b5 chief examination_division legend taxpayer project a city b managing general_partner general_partner developer individual individual tam-100745-00 a b c d e f g h i j k l issue what costs incurred in the construction of a low-income_housing building are included in eligible_basis under sec_42 of the internal_revenue_code specifically is the amount of a developer fee note provided in part payment for services rendered for the taxpayer by the developer includible in the taxpayer's eligible_basis for purposes of determining the amount of low-income_housing tax_credit under sec_42 conclusion eligible_basis a cost incurred in the construction of a low-income_housing building is includible in eligible_basis under sec_42 if the cost is included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or tam-100745-00 included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building developer fee note the amount of the developer fee note is currently includible in the partnership’s eligible_basis under sec_42 however this conclusion is conditioned on certain factual assumptions as discussed in more detail below facts the taxpayer was formed to construct develop and operate a low-income_housing tax_credit property project a in city b the taxpayer’s a percent limited_partner is comprised of various corporate entities the managing general_partner of the taxpayer is majority owned by individual and individual who also own or control directly or indirectly a number of related entities formed to construct residential rental properties project a’s other general_partner is general_partner a non-profit corporation project a’s developer is owned b percent by individual and individual the remaining c percent is owned by two individuals who are also officers and employees in other individual and individual affiliated entities in connection with services rendered for the taxpayer developer received a fee of approximately d in e when the taxpayer did not have sufficient cash to pay the entire fee at construction completion it issued a note the developer fee note for the balance f the developer fee note was one of three notes making up the turnkey development note the other two were a general_partner cost note and a construction cost note payable respectively to the managing general_partner and a construction company owned by individual and individual the taxpayer included the amount of the developer fee note in the eligible_basis of project a for purposes of claiming low-income_housing tax_credits the note provided that the taxpayer hereby promises to pay to developer the principal_amount of f together with interest in accordance with the terms and conditions set forth below it bore interest compounded monthly at the greater of g percent or long-term afr it was assignable but nonnegotiable it was unsecured the developer fee note contained source-of-payment restrictions the payment terms of the developer fee note were as follows a payments shall be made from development funds from cash_flow from capital_transactions proceeds at the times and in the manner set forth in sec_4 sec_1 this test does not exclude the application of other requirements that affect eligible_basis under sec_42 for example the cost for constructing a parking area would qualify under this test however this cost would not be permitted in eligible_basis if a separate fee were charged for use of the area h_r conf_rep no 99th cong 2d sess ii-90 vol c b tam-100745-00 and article x of the amended and restated agreement of limited_partnership dated as of h of the partnership the partnership_agreement b any interest not paid currently shall accrue and be added to principal semi-annually all outstanding principal shall be payable at maturity which shall be on the 13th anniversary of the occurrence of full completion section of the partnership_agreement referred to in the developer fee note provided that each of the notes making up the turnkey development note shall be a debt of the taxpayer which shall not be secured and shall mature on the 13th anniversary of full completion with respect to sources of payment on the notes it provided that each debt shall be repaid only from any development funds which become available after full completion and otherwise from the sources in the manner set forth in article x in sec_4 and in the last sentence of article iii c except as expressly provided for otherwise in this agreement all payments on said notes shall be applied first to payment of the general_partner cost note then to the construction cost note and finally to the development fee note section of article x of the partnership_agreement provided that upon partnership dissolution the assets of the taxpayer would be distributed to the partners after payment of or adequate provision for the debts and obligations of the taxpayer including the turnkey development note section of article x of the partnership_agreement describes repayment of the note out of cash_flow and capital_transactions regarding cash_flow under section a all cash_flow shall first be applied to make any adjustor distribution not previously made to the investor limited_partner and then second shall be applied to repay first interest and then principal due on first the general_partner cost note and then the construction cost note subject_to a cap if the amounts due exceed of the principal mortgage twenty percent of cash_flow remaining after application pursuant to clause shall be applied to repay any then outstanding operating deficit loans eighty percent of cash_flow remaining after application pursuant to clauses and shall be applied in the following priority a b c to payment first of interest and then principal of any amounts still outstanding under the turnkey development note after payments made pursuant to clause until the turnkey development note is paid in full to the payment of the incentive management fee and to a distribution to the general partners twenty percent of cash_flow remaining after application pursuant to clauses and shall be distributed to the general partners and to the limited partners tam-100745-00 with respect to repayment from capital_transactions section a provided prior to dissolution and subject_to any applicable lender regulations if the general partners shall determine from time to time that there is cash proceeds available for distribution from a capital_transaction such cash proceeds shall be applied or distributed as the case may be as follows first to the discharge to the extent required by any lender or creditor of debts and obligations of the taxpayer but excluding repayment of the turnkey development note unless such cash proceeds arise from a capital_transaction which is a sale of the entire property or is a refinancing of the permanent mortgage for which no consent of the special limited_partner is required as provided in article iii c article iii of the partnership_agreement provided for borrowings by the taxpayer article iii c -referenced in article x section a -generally restricted the general partners from modifying a mortgage or otherwise pledging partnership assets without the consent of the special limited_partner however no consent was required for a refinancing of the permanent mortgage or an additional borrowing from a non-affiliate at any time within one year before the maturity of the turnkey development note if such refinancing or additional borrowing shall produce net_proceeds sufficient to repay in full the turnkey development note finally under sec_4 referenced in the developer fee note the general partners were obligated to make such additional capital contributions at the maturity of the turnkey development note in an amount sufficient to enable the taxpayer to repay the turnkey development note in full the financial statements of the taxpayer for i and j indicate that after obtaining permanent financing operating cash_flow is available as follows as payment on the unsecured developer fee notes and first as payment on any outstanding operating deficit guarantee loans and then as distributions to the general and limited partners some payments have been made on the developer fee note the financial statements indicate that as of k the balance on the note had been reduced to l and state payments from operating cash flows were allocated to the developer fee notes on a prorata basis based on original principal balances any remaining proceeds were to be applied in order of priority to contingent_liability reserves operating deficit loans undistributed adjustor distributions to the investment limited_partner reimbursement of the general partners’ obligation to repay the turnkey development note and various partner distributions as defined in article xiv an affiliate as applied to a general_partner referred to a variety of family members and other related_persons and entities tam-100745-00 law and analysis eligible_basis sec_42 provides that the amount of the low-income_housing tax_credit determined for any_tax year in the credit_period is an amount equal to the applicable_percentage of the qualified_basis of each low-income building sec_42 defines the qualified_basis of any qualified_low-income_building for any_tax year as an amount equal to the applicable_fraction determined as of the close of the tax_year of the eligible_basis of the building determined under sec_42 sec_42 provides that the term qualified_low-income_building means in part any building to which the amendments made by section a of the tax_reform_act_of_1986 apply the act section a of the act modified property subject_to the accelerated_cost_recovery_system acrs under sec_168 for property placed_in_service after date except for property covered by transition_rules sec_42 provides that the eligible_basis of a new_building is its adjusted_basis as of the close of the first tax_year of the credit_period sec_42 provides that except as provided in sec_42 the adjusted_basis of any building is determined without regard to the adjusted_basis of any property that is not residential_rental_property sec_42 provides that the adjusted_basis of any building includes the adjusted_basis of property of a character subject_to the allowance for depreciation used in common areas or provided as comparable amenities to all residential rental units in the building the legislative_history of sec_42 states that residential_rental_property for purposes of the low-income_housing_credit has the same meaning as residential_rental_property within sec_103 the legislative_history of sec_42 further states that residential_rental_property thus includes residential rental units facilities for use by the tenants and other facilities reasonably required by the project h_r conf_rep no 99th cong 2d sess ii-89 vol c b under sec_1_103-8 of the income_tax regulations facilities that are functionally related and subordinate to residential rental units are considered residential_rental_property sec_1_103-8 provides that facilities that are functionally related and subordinate to residential rental units include facilities for use by the tenants such as swimming pools and similar recreational facilities parking areas and other facilities reasonably required for the project the examples given by sec_1_103-8 of facilities reasonably required for a project specifically include units for resident managers or maintenance personnel based on the above a cost is incurred in the construction of a low-income_housing building under sec_42 if it is tam-100745-00 included in the adjusted_basis of depreciable_property subject_to sec_168 and the property qualifies as residential_rental_property under sec_103 or included in the adjusted_basis of depreciable_property subject_to sec_168 that is used in a common area or provided as a comparable amenity to all residential rental units in the building the taxpayer contends that each state housing_credit_agency determines what costs are includible in eligible_basis when determining the financial feasibility of a project under sec_42 consequently the taxpayer concludes that once the agency has verified and accepted the taxpayer’s costs the service is bound by the agency’s determination we disagree sec_42 provides in part that the housing_credit_dollar_amount allocated to a project shall not exceed the amount the housing_credit_agency determines is necessary for the financial feasibility of the project and its viability as a qualified_low-income_housing_project through the credit_period a state housing_credit agency’s responsibility under sec_42 to determine the financial feasibility and viability of a project in no way abrogates the service’s authority and responsibility to administer the low-income_housing tax_credit and its various provisions the taxpayer also cites notice_88_116 1988_2_cb_449 as authority for its position that all construction costs are costs includible in eligible_basis taxpayer’s interpretation of notice_88_116 is misplaced notice_88_116 in part provides guidance on what costs will be considered construction reconstruction or rehabilitation costs for the limited purpose of qualifying certain buildings for post-1989 credits after the then sec_42 statutory sunset of a state’s authority to allocate post-1989 credit for this limited purpose the notice provides that certain costs would satisfy the definition of construction reconstruction or rehabilitation costs- but only if these costs are included in the eligible_basis of the building in other words under the notice a condition to qualifying a new_building for post-1989 credit was that construction costs must also be included in eligible_basis the notice does not define what costs are included in eligible_basis nor as the taxpayer proposes does it stand for the proposition that all construction-related costs are included in eligible_basis developer fee note generally debt whether recourse or nonrecourse is includible in the basis_of_property 461_us_300 331_us_1 however the obligation must represent genuine noncontingent debt nonrecourse debt is not includible if the property securing the debt does not reasonably approximate the principal_amount of the debt or if the value of the tam-100745-00 underlying collateral is so uncertain or elusive that the purported indebtedness must be considered too contingent to be includible in basis recourse_liabilities are generally includible in basis because they represent a fixed unconditional obligation to pay with interest a specific sum of money however the mere fact that a note is recourse on its face is not determinative for example an obligation whether recourse or nonrecourse will not be treated as a true debt where payment according to its terms is too contingent or repayment is otherwise unlikely a liability is contingent if it is dependent upon the happening of a subsequent event such as the earning of profits in the case of both recourse and nonrecourse debt the underlying inquiry is the same whether in the light of all the facts and circumstances the debt is reasonably certain to be paid in determining whether an obligation represents genuine noncontingent debt important factors include the intent of the parties as evidenced by subjective and objective factors the relationship between the parties the term of the obligation its interest rate whether the principal_amount is fixed or contingent payment terms prior to maturity sources of repayment and in general the ability of the obligor see 544_f2d_1045 9th cir 637_f2d_1041 5th cir 83_tc_542 aff’d 798_f2d_65 2d cir see roe v commissioner tcmemo_1986_510 aff’d without published opinion sub nom sincleair v commissioner 841_f2d_394 5th cir see 505_f2d_1266 ct_cl revrul_80_235 1980_2_cb_229 revrul_81_262 1981_2_cb_164 franchise fee see also with respect to purportedly recourse_debt 872_f2d_1271 7th cir cert_denied 493_us_824 recourse_debt nearly certain to be converted to nonrecourse debt 80_tc_944 payments made only out of profits 79_tc_570 taxpayer's personal liability scheduled to expire two and a half years after execution of agreement 85_tc_237 taxpayer lacked a profit_motive purchase_price was excessive no scheduled payments had been made on the notes and creditor made no demand for payment 86_tc_848 aff’d 841_f2d_264 9th cir note convertible to nonrecourse 923_f2d_1328 8th cir none of the partners expected creditor to enforce recourse note in a recent case involving the issue of eligible_basis under sec_42 corbin west limited_partnership v commissioner tcmemo_1999_7 the court held that the amount of the note was not includible in basis even though the note was recourse against the partnership see eg graf t c pincite durkin f 2d pincite 265_f2d_848 7th cir rev’g on this issue 28_tc_64 tam-100745-00 to make the payments on the obligation see generally cases cited in notes above on its face the developer fee note in the present case is an obligation on the part of the taxpayer to pay a fixed amount with interest at maturity while prior to maturity payments of principal and interest are dependent on cash_flow or receipts from capital_transactions all remaining principal and accrued interest are payable at maturity in years neither the note itself nor the partnership_agreement states explicitly whether the source-of-payment restrictions apply at maturity nevertheless the note is a debt of the taxpayer not just the general partners and-while payments are contingent prior to maturity-it is payable at maturity for a fixed amount that is not contingent second although the sources of payment in article x of the agreement are contingent and developer as creditor could not foreclose on any security_interest in any specific asset at maturity the general partners shall be obligated to contribute to the taxpayer in an amount sufficient to enable the taxpayer to repay the turnkey development note in full emphasis added and the taxpayer appears to be obligated to reimburse the general partners if possible see sec_4 of the partnership_agreement finally the last sentence of article iii c which is referenced in section which is referenced in the note grants the general partners a special power within one year prior to maturity to refinance the permanent mortgage or pledge partnership assets to borrow from a non-affiliate in order to repay in full the turnkey development note while the question is not free from doubt on balance we believe that-assuming developer sought to enforce the debt-a court would find either that the note was recourse against the taxpayer at maturity or at minimum the taxpayer was obligated to use good-faith efforts to refinance the mortgage and or borrow from non- affiliates if possible in order to pay off the note at maturity since the taxpayer's ability to refinance or borrow at that point would be largely a function of the value of the taxpayer's assets the note would at minimum be recourse in that sense as noted above whether an obligation is currently includible in basis rests on an evaluation of all the facts and circumstances on balance at least from a legal standpoint we conclude that the developer fee note is sufficiently substantial and noncontingent so as to be includible in basis under sec_1012 and sec_1016 our conclusion that the developer fee note is genuine noncontingent debt is conditioned first and foremost on the fact that repayment of the note is backed as an accrual-basis taxpayer the taxpayer is subject_to the rules for the timing of items such as deductions-and basis-under sec_461 for the reasons discussed above and subject_to the factual caveats discussed below we conclude that the obligation represented by the developer fee note meets the all-events test including the economic_performance requirement in sec_1 a i the fact of the liability has been established and is not subject_to significant contingencies the amount of the liability is determinable and since the liability arose in connection with services already provided to the taxpayer economic_performance has occurred tam-100745-00 by the equity the taxpayer has in the assets primarily the real_estate in project a beyond the general partners’ guarantee-plus cash_flow if any from operating the project although we do not address the value of the specific assets the following factors are important for factoring the real_estate value into the determination of the overall issue in an influential case in this area 637_f2d_1041 5th cir the court ruling that a note payable from oil_and_gas well production was too contingent to support a deduction observed we conclude on this record that the nonrecourse note from the mcneil midwest joint_venture to galaxy was not a true loan in a true lending transaction the borrower normally possesses assets nearly equal or greater in value than the amount of indebtedness whether or not those assets are hypothecated to secure the debt in addition the lender usually expects the borrower to maintain those assets at such a level until the obligation is satisfied moreover in a true lending transaction there exists the reasonable likelihood that the lender will be repaid in light of all reasonably foreseeable risks in other words there must be ‘a reasonable basis for the prediction that the ability of the borrower to repay will not be wholly or substantially contingent upon the success or failure of the business venture ’ the single most important factor dictating our conclusion that the transaction between galaxy and mcneil midwest was not a true loan is the fact that the total combined assets of both joint venturers were not sufficient to pay the note on or before the maturity_date even if mcneil midwest was so inclined absent production from any of the leases f 2d pincite emphasis added citations omitted dollar_figure in our view this represents the appropriate approach to take with respect to the valuation issue in the present case if as a factual matter the value of the taxpayer’s assets available for the taxpayer to borrow against--plus the value if any of the general partners’ guarantee and less the value of the obligations to which the developer fee note is subordinate--is less than the amount of the developer fee note that would be a strong indication that in the words of the gibson opinion there was no reasonable likelihood that the lender will be see eg chamberlain v commissioner tcmemo_1987_20 83_tc_542 pincite the transaction involved herein is also distinguishable from a situation where the acquisition of rental real_estate or equipment is involved in such situations not only are the payments on a nonrecourse note usually fixed in amount but the obligation to make the payments is not by its terms confined to the income produced and the underlying property has a potential value apart from the income stream which it is expected to generate moreover the value of the underlying property is not so directly and totally dependent upon public acceptance as is the case with a master recording or similar_property see also id pincite n and accompanying text note that the court’s reasoning in gibson products was broad enough to encompass secured and unsecured assets as well as a hypothetical recourse scenario in which the borrower despite the nonrecourse nature of the note is nevertheless inclined to pay tam-100745-00 repaid in light of all reasonably foreseeable risks in such a case the developer fee note should be treated as contingent unless and only to the extent that it is actually paid second it has been asserted that the developer does not have the ability to act independently in relation to the taxpayer and would therefore be unlikely to enforce the developer fee note the factual finding of developer independence is contingent on a number of factors including the prior course of dealings between individual and individual and their employees the likelihood that ownership of the creditor or debtor entities might change and the consequences arising from the sale of the property and the subsequent payment of the developer fee note since the nature of the dealings between the parties is a significant factor under the case law it would clearly affect our conclusion third it has been asserted that the general partners would be unlikely to fulfill their potential obligation_to_contribute to the taxpayer in order to pay the developer fee note at maturity however we do not believe that the general partners’ guarantee is the sole source of repayment of the note at maturity it is one factor supporting our conclusion above and to the extent it is determined that the general partners’ guarantee is of little or no value this fact would affect the conclusion that the debt is includible in basis lastly one factor in determining whether an obligation is likely to be paid is whether the creditor parted with value when the obligation was incurred in most cases where the debt is incurred in return for property-as in the case of a purchase-money note-this question is phrased in terms of whether the amount of the note exceeds the true fair_market_value of the property in this case the debt was incurred in return for the provision of services accordingly if it is determined that the amount of the note combined with the cash previously paid to developer exceeded the fair_market_value of the services provided by developer this would be an objective factor indicating that the note was unlikely to be paid caveat no opinion is expressed on whether project a otherwise qualifies for the low- income housing tax_credit under sec_42 similarly we express no opinion on the allocable portion of the developer fee note that may belong with land versus building costs a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent -end- see eg corbin west t c memo
